DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
 
Election/Restrictions
Rejoinder will be considered if and when appropriate.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
corrective elements (i.e.  elements/means for correcting…) in claim 1 which is described as thermal zones in the specification at para.  28.  Note:  “heating elements” is not deemed to define a specific structure and therefore has not been included in the interpretation.  
Substrate loading device in claims 1, 8.  No specific structure was located in Applicant’s disclosure.  
rotation device in claims 4-5, 16 and 20 has been interpreted as an effector and equivalents thereto as set forth in the specification at para. 27.  
heating elements in claim 22 do not correspond to any specific structure set forth in the specification.
processing system in claim 1 which has been interpreted as a computer program and equivalents thereto as set forth, e.g., in para. 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8 and 12 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above, “loading device” and “heating element” invoke interpretation under U.S.C. 112(f). However, no reference of “loading element” or “heating element” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  In order to expedite examination, Examiner has interpreted any structure capable of the function of “loading” will be considered readable on the corresponding claimed feature and any structure capable of the function of “heating” will be considered readable on the corresponding claimed feature.
Claims 1-5, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While para. 6 as part of the summary of the invention of the original disclosure includes the following statement “…a substrate loading device configured to load a substrate in a predetermined orientation relative to a grid associated with a layout of fields on the substrate;…”, this is the only original statement that clearly reflects how the “substrate loading device” may be configured.  Thus, absent further evidence, claim recitation “a substrate loading device configured to load the substrate having a rectilinear grid of fields on the substrate to the corrective elements, the grid of fields having an X-axis and an orthogonal Y-axis and the substrate loading device configured to process information relating to the substrate to load the substrate such that the first correction axis and/or second correction axis is arranged to have a direction other than parallel to the X-axis or the Y-axis of the grid of fields. (emphasis added)” appears to exceed the detail presented in the original disclosure.  In particular, there is no disclosure of a “regular grid” or the loading device configured to process information.  Examiner notes that even the newly presented specification amendments, which themselves appear to have issues with respect to new matter, do not appear to rise to this level of disclosure.  Nevertheless, the claims have been examined as written.
Claims 4 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not appear to describe a rotation device as necessary based on the interpretation under 35 USC 112f.
Claims 1, 7, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not a describe a processing system or computer system with a specific program or instructions.  Nevertheless, in order to expedite examination, the claims have been examined as written.
Claims 8 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not describe the claimed mirrored non-congruent relationship.  In order to expedite examination, the claims have been examined as written.
Clarification and/or correction is requested.  All claims not mentioned specifically are rejected based on their dependency.
Claims 1-5, 8, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 and 22 limitations “substrate loading device” and “heating device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, Examiner has interpreted any structure capable of the function of “loading” will be considered readable on loading device, including the also claimed rotation device and any structure capable of heating will be considered readable on the heating device including a thermal zone.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 8 and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The original disclosure does not describe the claimed mirrored non-congruent relationship in a way that expresses clearly what the claim is meant to cover.  In order to expedite examination, the claims have been examined as written.
Clarification and/or correction is requested.  All claims not mentioned specifically are rejected based on their dependency.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substrate loading device” and the “rotation device” must be shown and should be shown as separate features as originally disclosed and claimed or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 28 May 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the relationship between the substrate loading device and the rotation device which were originally two separate features per the original claims.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 12, 14-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0228513 to Parkhe et al. in view of U.S. Patent Pub. No. 2005/0217799 to O’Meara et al. and U.S. Patent Pub. No. 7,154,583 to Kondo.
Regarding claims 1 and 4-5, Parkhe et al. disclose a substrate processing apparatus comprising: a substrate loading device (see, e.g., para. 29, which implies presence of a robot) configured to load a substrate in a predetermined orientation relative to a grid, having an X-axis and an orthogonal Y-axis, associated with layout fields on the substrate (see below regarding intended use relative to processing steps and with respect to article worked upon); and corrective elements (heating elements) (Figs. 3A-3D, 140) configured to (i.e. capable of) enable(ing) local correction of a characteristic of a process performed on a substrate, wherein the corrective elements are arranged along at least one correction axis having a direction other than parallel to the X-axis or the Y-axis of the grid.  
Examiner notes that a substrate and its orientation can be selected as necessary to fulfill the orientations of claims 1 and 6-9 when the corrective elements are arranged as in Figs. 3A-3D.  That is a grid can be superimposed thereon and a  
Regarding the features of the substrate (i.e. the article worked upon during an intended use of the apparatus):  Examiner notes the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Note:  while the substrate is still considered an article worked upon, inclusion of a processing system in claim 1 modifies the features of the claim such that its presence must by additionally considered.
Parkhe et al. fail to explicitly disclose the substrate loading device configured to load the substrate having  the rectilinear grid of fields on the substrate to the corrective elements, the grid of fields having an X-axis and an orthogonal Y-axis and/or a processing system configured to process information relating to the substrate to load the substrate such that the first correction axis and/or second correction axis is arranged to have a direction other than parallel to the X-axis or the Y-axis of the grid of fields.  Nor do Parkhe et al.  disclose a substrate loading device/rotation device configured to rotate the substrate relative to the correction axis.
O’Meara et al. implicitly teach providing a substrate loading device/rotation device (including, e.g., Fig. 13, substrate positioner 1340) for the purpose of averaging out small differences in heat delivery and heat loss such that process/wafer uniformity may be improved and yield increased (see, e.g., para. 80 and 182-184, 185-195, 201-214).  Furthermore, a processing system (1350) including a program may be connected thereto in order to control the substrate positioner (see, e.g., para. 40).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a substrate loading device/rotation device in Parkhe et al. in order to average out small differences in heat delivery and heat loss such that process/wafer uniformity may be improved and yield increased and to have also provided a processing system including a program in order to control the substrate loading device/rotation device as taught by O’Meara et al.
Regarding the specific arrangement of the first correction axis and/or second correction axis to have a direction other than parallel to the X-axis or the Y-axis of the grid of fields, Kondo discloses a substrate comprising a grid of fields having an x-axis and an orthogonal y-axis wherein the grid of fields are used in combination with a processing system to perform a desired an alignment of the substrate for processing (see, e.g., Fig. 3 and column 13, rows 27 through column 15, row 6).
Thus, it would have been further obvious to one of ordinary skill in the art to have provided a substrate with a grid of fields in modified Parkhe et al. wherein the grid of fields have an x-axis and an orthogonal y-axis and are used in combination with a processing system to perform a desired alignment of a substrate for processing as taught by Kondo.

With respect to claim 2, in Parhke et al., the correction axis appears to be oriented within a plane parallel to the substrate or within a plane parallel to a substate holder surface of the substrate processing apparatus (see, e.g., Fig. 2).  Although, parallelism is not explicitly stated as present, it appears to be so based on the figures such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided the claimed orientation at the time Applicant’s invention was effectively filed.  The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 3, in modified Parkhe et al., (which incorporates rotation as taught by O’Meara et al.), the correction axis may be oriented at an angle of 45 +/- 40 degrees relative to the X-axis or Y-axis of the grid.  See, e.g., Figs. 3B-D.  The corrective elements may also be arranged according to a polar grid layout (see, e.g., Figs. 3C).
With respect to claim 7, see above explanation of modified Parkhe et al., which is applicable here too.  Additionally, the corrective elements may be arranged according to a polar, curvilinear or rectilinear grid layout (see, e.g., Figs. 3B-D).  In claim 7, the apparatus other than the substrate processing apparatus has been interpreted as the substrate loading device/rotation device of O’Meara described above.  Also see above regarding the provision of processing system performs function same as the CRM/instructions and computer system.
With respect to claims 8 and 22, see above explanation of modified Parkhe et al., which is applicable here too.   As above, the features of the article worked upon are not considered features of the claimed invention.  Additionally, regarding the mirrored but noncongruent configuration of the grids, Parkhe et al. teach that other configurations for the correcting elements may be selected in order to optimize thermal conditions (see, e.g., para. 90), wherein the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 14-15, as detailed above, Fig. 3B discloses a rectilinear grid layout and O’Meara discloses modifying the position of a substrate via rotation, wherein the angles are not limited and would be inclusive of oblique angles.  Regarding its relation to the substrate, as detailed above, the features of the article worked upon are not considered features of the claimed invention.
With respect to claim 16, see above regarding substrate loading device/rotation device disclosed by Parkhe and O’Meara.
With respect to claim 12, 17 and 21, which are related to an intended use of the claimed apparatus, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
Applicant's arguments filed 28 January 2022 with respect to the rejections previously set forth with respect to 35 USC 112, paras. a,b have been fully considered but they are not persuasive. 
As stated previously, the claims use means plus function language without reciting structure(s) in the claim (i.e. heating element and rotation device), which means Applicant’s specification must therefore disclose what is to be interpreted as the structure.  However, Applicant’s disclosure provides no such information.  Rather the specification still generically refers to the same using a slightly more specific function term and another nonce term. Regarding Applicant’s arguments that one of ordinary skill in the art would understand what was meant by the terms, Examiner notes that this is not the standard for overcoming rejections based on non-disclosure of specific structure where means plus function language is used in the claims.  In particular, because one of ordinary skill in art can “fill in the blank” with any number of examples does not lend support to Applicant’s own disclosure.  Furthermore, searching and referring to a term not present in Applicant’s disclosure also does not lend support to Applicant’s original disclosure with respect to the language at issue.  
Finally, it is noted that the effector of claim 27 has been interpreted as Applicant’s “rotation device” and it is not proper to interpret it as both. 
Regarding objections to the drawings and specification,  if the substrate loading devices and the rotation device are claimed as separate structure with no clear and original link therebetween, they must each be individually illustrated as claimed.  
In order to address the situation, Applicant’s attention is drawn to the MPEP and the previous and present rejections, which state the following:  
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 7 and 14-17, Examiner does not dispute that the original disclosure generically mentions a computer program, rather that the generic computer program mentioned does not align with the specific programming now recited in Applicant’s claims.
With respect to claims 8, 21, and 22, the text of para. 31 in the original specification regarding “mirroring” appears to apply to two correction grids, not a correction grid and grid of fields on a substrate as claimed.
 Applicant’s arguments with respect to pending claims and the previously relied upon prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejections have been modified to account for claim amendments.  
In particular, in the examined claims, the substrate is still not considered to be a feature of the claimed apparatus.   However, as the claims have been amended to include a processing system configured to process information and load according to correction axis of the substrate, the rejections have been modified to address the same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent and Patent Pubs. 5,451,261; 2005/0000438; and 2007/0089857 disclose provision of a substrate with a grid of fields. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716